Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 26, 1973, which affirmed the decision of a referee sustaining, as modified, a determination of the Industrial Commissioner assessing the employer with additional contributions under article 18 of the Labor Law. Appellant operates an income tax preparation service and engages qualified individuals as tax *977preparers. They are paid on a commission basis working at various locations provided by the employer. In the course of their duties, should unusual or difficult questions arise, they would communicate with the employer for guidance. Instruction seminars were also provided by the employer as were tax forms, advertising, and instruction manuals. Although the written agreement between the tax preparers and the employer stated they were independent contractors and not employees, such a contract is not determinative of their status when there is, as in this case, substantial evidence to support the determination that the tax preparers were, in fact, employees (Matter of Lloyd [Sans Souci Realty Corp. Catherwood], 32 AD2d 602; Matter of Hawley [Catherwood] 30 AD2d 1002). Additionally, we find no error in the computation of contributions charged. Decision affirmed, without costs. Greenblott, J. P., Kane, Koreman, Larkin and Reynolds, JJ., concur.